Leonard, Justice.
This was a motion to discharge an order of arrest, upon which the defendant was held to bail in $1000. The action was for wrongfully converting nineteen head of beef cattle on the 31st of November last. It was averred by the plaintiff that on that day the defendant applied to his agent at Bergen to buy the cattle; that' a contract was made to sell them for cash, to be paid before they were taken away; that defendant caused his servants to drive the cattle away while he was in the hotel at Bergen with the plaintiff’s agent, on the pretence of paying for the cattle; but that when the cattle had got out of sight, then the defendant said he could not pay for them, and wanted to give an order on Mr. Purdy, in Washington market; that the plaintiff’s agent (the cattle having got out- of sight) took the order on the positive assurance of defendant, that Purdy would honor it; but that, in fact, Purdy had no funds of defendant, and declined to honor it. The plaintiff also averred that the defendant had brought the cattle to New York, and slaughtered or disposed of them the same day, and that the whole scheme had been resorted to to defraud him of the cattle. Motion to discharge defendant from arrest denied, with costs.